            Case 1:20-cv-01173-PB Document 5 Filed 12/22/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

                                                     )
AMY ST. PIERRE,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                      v.                             )       Civil Action No. 1:20-cv-1173-PB
                                                     )
STEPHEN J. GRIFFIN,                                  )
                                                     )       Expedited Consideration Requested
                              Defendant.             )
                                                     )

                  DEFENDANT’S MOTION FOR EXTENSION OF TIME
                         TO RESPOND TO COMPLAINT

       Defendant Stephen J. Griffin, through his undersigned counsel, pursuant to Fed. R. Civ.

P. 6 and D.N.H. Local R. 7.2(a), respectfully moves this Honorable Court for an extension of

time, up to and including January 8, 2021, to respond to pro se plaintiff Amy St. Pierre’s

complaint. Good cause exists for granting the brief extension sought by this motion, as the

defendant’s response would otherwise be due on December 28, 2020, in the middle of the

holiday season, which hinders defendant’s and his counsel’s ability to investigate the allegations

set forth in the complaint and to formulate and prepare an appropriate response.

       As grounds for this motion, defendant Griffin states as follows:

       1.      This action commenced on November 23, 2020, by way of a pro se Complaint by

Ms. St. Pierre against Mr. Griffin in New Hampshire Superior Court, Rockingham County,

styled as Amy St. Pierre v. Stephen J. Griffin., Docket No. 218-2020-CV-01230.

       2.      While serious questions exist as to validity of service of process, Mr. Griffin

received a copy of the Complaint and Summons on or about December 6, 2020, and promptly

removed the case to this Court on December 10, 2020. (See ECF No. 1.)
            Case 1:20-cv-01173-PB Document 5 Filed 12/22/20 Page 2 of 3




       3.      Pursuant to Local R. 81.1(a) and Fed. R. Civ. P. 81(c), Griffin’s response to the

Complaint appears to be due on December 28, 2020.

       4.      Ms. St. Pierre’s complaint seeks damages of $985,000 and equitable relief for an

alleged violation of the Stored Communications Act, 18 U.S.C. 2510(17) (Count I), identity

fraud (Count II), invasion of privacy (Count III), retaliation, intimidation and interference (Count

IV), and defamation (Count V).

       5.      Plaintiff’s state court filing also included a motion for a preliminary injunction,

which the state court did not consider or decide prior to the removal. Pursuant to Local Rule

81.1(b), “[i]f a motion is pending and undecided in the state court at the time of removal, it will

not be considered unless and until the moving party refiles the motion with this court.” Ms. St.

Pierre has not refiled her motion as of this date and therefore, no response by Mr. Griffin is

currently due to that motion.

       6.      On or about December 14, 2020, Ms. St. Pierre filed a Pro Se Motion to

Participate in Electronic Filing. Defendant does not intend to oppose that motion.

       7.      Given that the response deadline falls squarely in the middle of the Christmas and

New Years holidays, Griffin and his counsel are hindered in their ability to investigate and

respond to the serious yet unfounded accusations in plaintiff’s complaint.

       8.      On December 21, 2020, the undersigned counsel emailed Ms. St. Pierre at her

email address on file to request assent to an extension of time through January 8, 2021, to

respond to the complaint, but has not received a response as of the filing of this motion.

       9.      This is defendant’s first motion for an extension of the deadline to file a

responsive pleading to the complaint.




                                                  2
          Case 1:20-cv-01173-PB Document 5 Filed 12/22/20 Page 3 of 3




       10.     The sought extension will not result in a continuance of any hearing, conference,

or trial, will not result in the need to extend any other deadline, and will not result in undue delay

or prejudice to any party or to the Court.

       11.     In addition, because this case is in its infancy and no Discovery Plan or other

deadline identified in Civil Form 3 have been established, Local Rule 7.2(a)(iii) is not applicable

and the defendant has not submitted a Civil Form 3 with this motion.

       WHEREFORE, defendant Stephen J. Griffin respectfully requests that the Court grant

this motion and extend the time to respond to the complaint up to and including January 8, 2021.

Dated: December 22, 2020                               Respectfully submitted,

                                                       STEPHEN J. GRIFFIN,


                                               By:     /s/ Phillip Rakhunov
                                                       Phillip Rakhunov (#17153)
                                                       POLLACK SOLOMON DUFFY LLP
                                                       101 Huntington Ave., Ste 530
                                                       Boston, MA 02199
                                                       prakhunov@psdfirm.com




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that plaintiff Amy St. Pierre us being served with a copy of this
Motion by email at amy.stpierre25@gmail.com and U.S. Mail on December 22, 2020, at 3 Bradley
Ln., North Hampton NH 03862.

                                                               /s/ Phillip Rakhunov




                                                  3
